Judge SOTOMAYOR dissents with a separate opinion.
JON O. NEWMAN, Circuit Judge.
This appeal presents an issue not previously litigated in this Court: whether a suit is within the jurisdiction of a federal district court or the United States Supreme Court. The precise issue is whether a suit brought by a State against officers of another State should be deemed to be against the other State itself, in which event it would lie within the Supreme Court’s “original and exclusive jurisdiction of all controversies between two or more States.” 28 U.S.C. § 1251(a) (1994).
The issue arises on an appeal by Plaintiff-Appellant State of Connecticut from a judgment of the United States District Court for the Northern District of New York (Frederick J. Sculhn, Jr., Judge) dismissing, for lack of jurisdiction, Connecti*96cut’s suit for declaratory and injunctive relief against Defendants-Appellees John P. Cahill and Donald W. Brewer. The Defendants are officers of the State of New York charged with enforcing a law that allows resident New York commercial permit-holders to trap lobsters in a small but quite productive area near Fishers Island, New York, but forbids nonresident commercial permit-holders from lobstering in the area. Connecticut’s complaint alleges that the Defendants are enforcing an unconstitutional New York statute. The District Court ruled that the suit is a “controvers[y] between two or more States” falling within the Supreme Court’s original and exclusive jurisdiction under 28 U.S.C. § 1251(a). We disagree and therefore vacate the judgment and remand for further proceedings in the District Court.
Background
The relevant facts are undisputed. The State of New York’s Environmental Conservation Law creates a two-tiered system for commercial lobstering. Lobstermen1 domiciled in New York and in States — ■ including Connecticut — that give reciprocal permits or licenses to those domiciled in New York may obtain New York commercial lobstering permits, but those not domiciled in New York may not take lobsters from a designated area of New York waters in Long Island Sound near Fishers Island. See N.Y. Envtl. Conserv. Law § 13-0329(1), (2)(a) (McKinney 1997 & Supp.1999). The island lies between Block Island Sound and Long Island Sound near the eastern Connecticut coastline, but is part of the State of New York, and the restricted waters nearby are an exceptionally fertile lobster bed.
In November 1997, Gordon C. Colvin, the Director of Marine Resources for the New York Department of Environmental Conservation (DEC), sent a letter to the Fishers Island Lobstermen’s Association informing them that the DEC was no longer enforcing the restriction because DEC concluded that the provision was probably unconstitutional. However, in February 1998, Appellee Donald W. Brewer, Director of DEC’s Division of Law Enforcement, sent letters to several Connecticut permit holders informing them that New York “is enforcing this law and you are hereby advised to refrain from fishing these restricted waters.” Since that time, officers under the Appellees’ authority have ticketed and fined Connecticut lob-stermen for taking lobsters from Fishers Island waters.
The State of Connecticut brought suit in the United States District Court for the Northern District of New York on April 8, 1998. Connecticut, acting as parens patri-ae, sought a declaration that the New York restriction was facially unconstitutional under the Commerce Clause as discriminatory against non-New Yorkers, and sought an injunction forbidding the Appellees from enforcing the restriction. The Appel-lees initially filed counterclaims, but they later discontinued them. The parties filed motions for summary judgment, arguing both the merits of the constitutional issue and whether the District Court had subject matter jurisdiction over the action. In an unpublished decision, the District Court ruled that the State of New York was the sole real defendant-party in interest and dismissed the suit for lack of subject matter jurisdiction because the suit was a “controvers[y] between two or more States” within the Supreme Court’s exclusive original jurisdiction. See 28 U.S.C. § 1251(a). Judge Scullin also denied as moot a motion to intervene filed by Connecticut lobsterman Vivian T. Volovar. Volovar subsequently filed her own suit against the Appellees. See Volovar v. Cahill, No. 99-CV-718 (FJS/DRH) (N.D.N.Y. filed May 5,1999).
*97Discussion
The Constitution confers on the United States Supreme Court original jurisdiction to hear cases “in which a State shall be Party,” as well as appellate jurisdiction over “Controversies between two or more States.” U.S. Const, art. Ill, § 2, cl. 1-2. Congress has vested in the Supreme Court “original and exclusive jurisdiction of all controversies between two or more States,” 28 U.S.C. § 1251(a) (emphasis added), thus declining to vest lower federal courts with original jurisdiction over such cases. In considering the criteria that identify a suit within the Supreme Court’s exclusive jurisdiction, we will examine a State’s role as plaintiff, a plaintiff-State’s options concerning the identity of defendant-parties, and considerations that place a limited category of suits brought by a plaintiff-State within the Supreme Court’s exclusive jurisdiction. We will then apply these criteria to the pending case.
I. States as Plaintiffs
The parties do not dispute that Connecticut has standing to bring this suit in its parens patriae capacity. However, a review of the interests that plaintiff-States have sought to protect in the federal courts will illuminate our discussion of whether this suit is a controversy between two States.
Plaintiff-States generally bring suit in the federal courts in one of three standing capacities: (1) proprietary suits in which the State sues much like a private party suffering a direct, tangible injury, see, e.g., South Dakota v. North Carolina, 192 U.S. 286, 312, 24 S.Ct. 269, 48 L.Ed. 448 (1904) (suit for payment of defaulted North Carolina bonds held by South Dakota); Texas v. New Mexico, 482 U.S. 124, 126, 107 S.Ct. 2279, 96 L.Ed.2d 105 (1987) (enforcement of interstate compact); (2) sovereignty suits requesting adjudication of boundary disputes or water rights, see, e.g., Rhode Island v. Massachusetts, 37 U.S. (12 Pet.) 657, 726-27, 9 L.Ed. 1233 (1838) (boundary dispute); or (3) parens patriae suits in which States litigate to protect “quasi-sovereign” interests. See Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592, 601-02, 102 S.Ct. 3260, 73 L.Ed.2d 995 (1982). See generally Richard H. Fallon, Daniel J. Meltzer & David L. Shapiro, Hart and Wechsler’s The Federal Courts and the Federal System 311— 22 (4th ed. 1996) {“Hart and Wechsler ”).
Under the parens patriae doctrine, a State’s “quasi-sovereign” interests “consist of a set of interests ... in the well-being of its populace” that are “sufficiently concrete to create an actual controversy between the State and the defendant.” Alfred L. Snapp & Son, Inc., 458 U.S. at 602, 102 S.Ct. 3260. The doctrine is not limited to suits between States, but also applies to suits in which the defendant is not a State. See, e.g., id. A State possesses a quasi-sovereign interest in the “health and well-being — both physical and economic — of its residents in general,” as well as in “not being discriminatorily denied its rightful status within the federal system,” id. at 607, 102 S.Ct. 3260. See generally 1 Laurence H. Tribe, American Constitutional Law 453-56 (3d ed. 2000) (collecting cases brought in parens patriae capacity); Hart and Wechsler 316-22; 32 Am.Jur.2d Federal Courts § 563 (1995 & Supp.1999).
. The Supreme Court has exercised original jurisdiction over suits brought by States acting as parens patriae against other States, sometimes adjudicating claims that a law of the defendant State violated the Commerce Clause. See, e.g., Maryland v. Louisiana, 451 U.S. 725, 737, 101 S.Ct. 2114, 68 L.Ed.2d 576 (1981) (challenging Louisiana tax on the “first use” of previously untaxed natural gas coming into the State); Pennsylvania v. West Virginia, 262 U.S. 553, 591-92, 43 S.Ct. 658, 67 L.Ed. 1117 (1923) (challenging West Virginia statute limiting the export of natural gas from West Virginia). See generally Peter D. Enrich, Saving the States from Themselves: Commerce Clause Constraints on State Tax Incen*98tives for Business, 110 Harv. L.Rev. 377, 418-22 (1996) (reviewing States’ role as plaintiffs in bringing Commerce Clause claims against other States). We observe that in such suits, the plaintiff-States often pursued the same declaratory and injunc-tive relief that a private plaintiff might have sought in an action grounded on Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908). See Wyoming v. Oklahoma, 502 U.S. 437, 451-52, 112 S.Ct. 789, 117 L.Ed.2d 1 (1992).
II. Plaintiff-States’ Choice to Name a Defendant-Party
In the context of requests to exercise its exclusive and original jurisdiction over disputes between States, the Supreme Court has broadly intimated that a plaintiff-State may generally choose whether or not to name another State as a defendant in litigation challenging some action or statute of the other State.
Two decisions in particular support the proposition that, subject to the qualification explained in Part III, infra, a plaintiff-State may choose between naming a State as the defendant and suing in the Supreme Court or naming another proper defendant and suing in a district court. In Missouri v. Illinois, 180 U.S. 208, 21 S.Ct. 331, 45 L.Ed. 497 (1901), Missouri invoked the Supreme Court’s original jurisdiction to enjoin the dumping of raw sewage by the Sanitary District of Chicago into a canal draining into the Mississippi River. The Court accepted jurisdiction, and rejected the State of Illinois’s argument that it was not a proper defendant:
The object of the bill is to subject this public work to judicial supervision, upon the allegation that the method of its construction and maintenance will create a continuing nuisance, dangerous to the health of a neighboring State and its inhabitants. Surely, in such a case [i.e., brought against only the Sanitary District of Chicago], the State of Illinois would have a right to appear and traverse the allegations of the bill, and, having such a right, might properly be made a party defendant.
Id. at 242, 21 S.Ct. 331. The inference from this quotation is that in a dispute where a State can be a defendant, a plaintiff-State suing another proper defendant need not name that State as a defendant, although the intervention of that State would be proper (and would presumably invoke Supreme Court jurisdiction).
The Court confirmed this interpretation in Illinois v. City of Milwaukee, 406 U.S. 91, 92 S.Ct. 1385, 31 L.Ed.2d 712 (1972). In that case, the State of Illinois sought to invoke original and exclusive Supreme Court jurisdiction in a suit to enjoin Milwaukee, its agencies, and three other Wisconsin cities from discharging allegedly raw or untreated sewage into Lake Michigan. See id. at 93, 92 S.Ct. 1385. The Supreme Court determined that exclusive jurisdiction did not exist because the cities were not instrumentalities of the State, but rather were independent entities. See id. at 98, 92 S.Ct. 1385. The Court revisited the reasoning of Missouri v. Illinois, commenting that “while, under appropriate pleadings, Wisconsin could be joined as a defendant in the present controversy, it is not mandatory that it be made one.” Illinois v. City of Milwaukee, 406 U.S. at 97, 92 S.Ct. 1385.
Although Missouri v. Illinois and Illinois v. City of Milwaukee concerned the appropriateness of naming as a defendant a State, rather than another political subdivision, we think that their underlying reasoning is relevant to the present case. These cases indicate that a plaintiff-State may decide whether or not to name another State as a defendant, and to enjoy (or suffer) the jurisdictional consequences of that decision. We need not consider all the consequences of intervention because the State of New York, undoubtedly aware of the instant suit against its officials, has not sought to intervene.
To summarize, we believe that the Supreme Court has afforded plaintiff-States *99considerable freedom to name, or to decline to name, another State as defendant in suits seeking declaratory and injunctive relief from the official acts of that State, its officers, or political subdivisions. That option strongly suggests that Connecticut, having elected to sue only New York officers, but not New York, may proceed in the District Court. The option does not definitively resolve the jurisdictional issue, however, because the Appellees contend that the particular claim against them in this lawsuit must be regarded as a claim against the State.
III. When a State Must Be Named As a Defendant
Before considering the critical issue of when a State must be regarded as the real party-defendant, we note preliminarily that in the only reported case where a State’s suit against officers of another State was resisted on the ground that the suit belonged in the exclusive jurisdiction of the Supreme Court as a suit against a State, it was the State of New York that successfully persuaded a federal court to reject the argument. See New York v. Brown, 721 F.Supp. 629, 633-34 (D.N.J. 1989).2 Ironic as that circumstance is, we doubt that it creates anything like an es-toppel against the State of New York, even though the State’s Attorney General is now advancing on behalf of the Appellees the argument it successfully opposed in Brown.
In our view, a State whose officers’ action is challenged must be considered the real party in interest — and thus must be named as a defendant — where (1) the alleged injury was caused by actions specifically authorized by State law, and (2) the suit implicates the State’s core sovereign interests. First, a State is not the real party in interest where the alleged injury was caused by arbitrary or improper administration of valid State laws, see Louisiana v. Texas, 176 U.S. 1, 22, 20 S.Ct. 251, 44 L.Ed. 347 (1900), as distinct from actions properly carried out and specifically authorized by the State law alleged to be unconstitutional, see Pennsylvania v. West Virginia, 262 U.S. at 591, 43 S.Ct. 658; New York v. New Jersey, 256 U.S. 296, 302, 41 S.Ct. 492, 65 L.Ed. 937 (1921); Missouri v. Illinois, 180 U.S. at 242, 21 S.Ct. 331.
Second, the importance of focusing on core sovereign interests in this context is apparent from the Supreme Court’s own pronouncements about which cases are most appropriate for the exercise of its discretionary authority to exercise its original jurisdiction over controversies between States. The Court looks primarily at “the seriousness and dignity of the claim,” Mississippi v. Louisiana, 506 U.S. 73, 77, 113 S.Ct. 549, 121 L.Ed.2d 466 (1992) (internal quotation marks omitted), and attempts to focus its limited resources on cases that “implieate[ ] serious and important concerns of federalism,” Wyoming v. Oklahoma, 502 U.S. at 451, 112 S.Ct. 789 (internal quotation marks omitted).
In Alfred L. Snapp & Son, Inc., Justice Brennan observed:
The Framers, in establishing original jurisdiction in this Court for suits “in which a State shall be a Party,” and Congress, in implementing the grant of original jurisdiction with respect to suits between States, may well have conceived of a somewhat narrower category of cases as presenting issues appropriate for initial determination in this Court than the full range of cases to which a State may have an interest cognizable by a federal court. The institutional limits on the Court’s ability to accommodate such suits ac*100centuates the need for more restrictive access to the original docket.
458 U.S. at 611, 102 S.Ct. 3260 (Brennan, J., concurring) (citations omitted).
Indeed, some justices have gone so far as to suggest that the Court explicitly limit itself to such cases. For example, in Maryland v. Louisiana, 451 U.S. 725, 101 S.Ct. 2114, 68 L.Ed.2d 576 (1981), then-justice Rehnquist stated:
I would require that the State’s claim involve some tangible relation to the State’s sovereign interests. Our original jurisdiction should not be trivialized and open to run-of-the-mill claims simply because they are brought by a State, but rather should be limited to complaints by States qua States. This would include the prototypical original action, boundary disputes, and the familiar cases involving disputes over water rights. In such cases, the State seeks to vindicate its rights as a State, a political entity.
Id. at 766, 101 S.Ct. 2114 (Rehnquist, J. (now C.J.), dissenting); see also Ann Woolhandler & Michael G. Collins, State Standing, 81 Va. L.Rev. 387, 515-16 (1995) (identifying paradigmatic interstate controversies as concerning “state contracts, debts, boundaries, interstate escheat, interstate limited fund taxation, and resource allocation”).
While these cases do not control the question we face here, they plainly teach that the rationale for the Court’s original jurisdiction is strongest where core sovereign interests are at stake. Accordingly, we believe that, in cases implicating these interests, the State itself must be considered the real party in interest regardless of whether its officers or instrumentalities are the nominal defendants. In the absence of such core interests, however, a State’s injunction suit against State officers, which the Supreme Court would not regard as a suit against the State requiring the exercise of its original jurisdiction, may properly proceed in a district court.
The Appellees’ contrary argument has three steps: (1) Young allows federal court suits against state officers for injunctive and declaratory relief not to be considered suits against a State in order to avoid the barrier of the Eleventh Amendment; (2) suits by a State do not encounter an Eleventh Amendment obstacle, see Texas v. New Mexico, 482 U.S. at 130, 107 S.Ct. 2279; (3) a State’s suit for injunctive and declaratory relief against another State’s officers should therefore be considered a suit against that State because the Young rationale need not be invoked.
While we agree that the holding of Young is not directly applicable here, we think that the underlying principle of Young is not as limited as the Appellees’ argument suggests and that some aspects of the Young line of cases are relevant to our pending issue. Suits to enjoin the unlawful actions of government officials have a rich history in the Anglo-American tradition. See United States v. Lee, 106 U.S. 196, 220, 1 S.Ct. 240, 27 L.Ed. 171 (1882) (“No man in this country is so high that he is above the law. No officer of the law may set that law at defiance with impunity. All the officers of the government, from the highest to the lowest, are creatures of the law, and are bound to obey it.”). See generally Hart and Wechsler 1015-17; Louis L. Jaffe, Suits Against Governments and Officers: Sovereign Immunity, 77 Harv. L.Rev. 1 (1963). In the American context, the contours of this right to challenge official action have evolved most often in cases that have elaborated the scope of state immunity to suit under the Eleventh Amendment. But, like other landmark decisions, the core principle underlying Young has broader application than the context in which it was announced.3 Suits like
*101Young have proceeded against both State and federal officers; the latter group is, of course, not subject to the Eleventh Amendment. See, e.g., United Public Workers of America v. Mitchell, 330 U.S. 75, 81-82, 67 S.Ct. 556, 91 L.Ed. 754 (1947); Lee, 106 U.S. at 220, 1 S.Ct. 240. Similar principles apply in these suits, whether against State or federal officials. See, e.g., Great Northern Life Insurance Co. v. Read, 322 U.S. 47, 50-51, 64 S.Ct. 873, 88 L.Ed. 1121 (1944) (analyzing suits against both federal and State officials); Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 709-10, 69 S.Ct. 1457, 93 L.Ed. 1628 (1949) (Frankfurter, J., dissenting) (same); Hart and Wechsler 1015-17 (“[Young’s] principle has been easily absorbed in suits challenging federal official action.”). We make this comparison between State and federal officers to demonstrate that the principles governing suits for injunctive relief against unlawful official action do not vary based on the applicability of the Eleventh Amendment. Rather, we think these principles apply more broadly — to all cases implicating sovereign immunity.
Of course, since a State does not enjoy sovereign immunity from suit by another State in federal court, the principles of Young are not directly applicable here. Nevertheless, we think the reasoning of those cases (whether concerning unlawful actions of State or federal officials) is helpful in determining whether a particular suit implicates another State’s core sovereign interests, thus requiring that the other State be treated as the real defendant-party in interest. Most notably, the Young cases reflect the principle that a State is the only real defendant-party in interest when damages are sought, although that State’s officials alone may still be sued for prospective injunctive relief. See, e.g., Will v. Michigan Department of State Police, 491 U.S. 58, 71 n. 10, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989) (“Of course a state official in his or her official capacity, when sued for injunctive relief, would be a person under § 1983 because ‘official-capacity actions for prospective relief are not treated as actions against the State.’ ”) (quoting Kentucky v. Graham, 473 U.S. 159, 167 n. 14, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985), and citing Young); Edelman v. Jordan, 415 U.S. 651, 677, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974); Ford Motor Co. v. Department of Treasury of Indiana, 323 U.S. 459, 463, 65 S.Ct. 347, 89 L.Ed. 389 (1945) (suit for monetary relief naming a state officer nonetheless “constitutes an action against the State of Indiana”); In re State of New York, 256 U.S. 490, 500-02, 41 S.Ct. 588, 65 L.Ed. 1057 (1921). This rale springs from the principle that a financial judgment against a State requires the depletion of the State treasury, a crucial instrument of sovereignty. Similarly, the Supreme Court’s decision in Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997), held that a suit against State officers contesting a State’s sovereignty over submerged lands is barred in federal court under the Eleventh Amendment because it “is the functional equivalent of a quiet title action which implicates special sovereignty interests.” Id. at 281, 117 S.Ct. 2028. These and other cases in the Young line provide guidance concerning when a suit implicates core sovereign interests, thus making the State a required defendant.
The guidance from these cases is applicable to suits brought by a plaintiff-State. Thus, when a plaintiff-State’s suit, nominally against state officers, concerns another State’s core sovereign interests, *102the other State is the real defendant-party in interest, and that suit is within the original and exclusive jurisdiction of the Supreme Court. However, when a suit does not implicate a core area of a sister State’s sovereignty, a plaintiff-State may opt to name that State’s enforcement officers alone, or to name the State itself.4
Important consequences will follow from a plaintiff-State’s decision whether to name another State as defendant. As the Appellant has noted, a plaintiff-State might sue a defendant-State and attempt to invoke the exclusive jurisdiction of the Supreme Court, only to have the Court decline to exercise its jurisdiction. See, e.g., Louisiana v. Mississippi, 488 U.S. 990, 109 S.Ct. 551, 102 L.Ed.2d 579 (1988) (denying leave to file); Arizona v. New Mexico, 425 U.S. 794, 797, 96 S.Ct. 1845, 48 L.Ed.2d 376 (1976) (declining to exercise exclusive jurisdiction over Commerce Clause challenge to New Mexico energy tax when an alternative forum existed in state court).5 In contrast, with few exceptions, a federal district court has a “virtually unflagging obligation” to hear a case when subject matter jurisdiction exists. Colorado River Water Conservation District v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976); see also Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 404, 5 L.Ed. 257 (1821).
Moreover, the availability of remedies is not the same in each forum. With respect to cases decided in its original jurisdiction, the Supreme Court has repeatedly instructed that “[b]y ratifying the Constitution, the States gave [the Supreme] Court complete judicial power to adjudicate disputes among them.” Texas v. New Mexico, 482 U.S. at 128, 107 S.Ct. 2279 (emphasis added). In contrast, when a plaintiff-State sues the officers of a sister State in a lower federal court, remedies that operate directly against the State are not available. Cf. Pennsylvania v. West Virginia, 262 U.S. at 591, 43 S.Ct. 658 (noting the possibility of an alternative suit for injunctive relief against State officers).
•Furthermore, our decision comports with the Supreme Court’s concern that some judicial forum be available for the resolution of conflicts of this nature.6 In deciding whether to exercise its discretionary original jurisdiction in controversies between States, one of the factors the Court has emphasized is “the availability of an alternative forum in which the issue tendered can be resolved.” Mississippi v. Louisiana, 506 U.S. at 77, 113 S.Ct. 549. Our reading of section 1251 essentially requires plaintiff-States to invoke the Court’s original jurisdiction only in those cases where the Court is most likely to exercise that jurisdiction, i.e., where core sovereign interests of the States are at stake. By contrast, where no such interests are implicated, and hence the Court is unlikely to accept the case within its original jurisdiction, our reading would allow a plaintiff-State to sue State officers for in-junctive relief in a district court. In the limited set of cases in which core sovereign interests are implicated but the Supreme *103Court nevertheless declines to exercise its exclusive jurisdiction, leaving the plaintiff-State without a forum, we think it likely that private parties will have strong incentives to sue in a district court, under the Young rationale, to obtain whatever in-junctive relief a plaintiff-State would seek, although the Eleventh Amendment will bar a damages remedy.
Finally, we note the appropriateness of federal district courts (subject to court of appeals and ultimately Supreme Court review) to decide issues like the claim of unconstitutionality presented here.. They do so regularly and, where warranted, may issue the same relief sought here against State enforcement officers as the Supreme Court may issue in suits against defendant-States. See Pennsylvania v. West Virginia, 262 U.S. at 591, 43 S.Ct. 658 (“The complainant State asserts and the defendant State denies that such a withdrawal is an interference with interstate commerce forbidden by the Constitution. This is essentially a judicial question. It concededly is so in suits between private parties, and of course its character is not different in a suit between States.”). We do not require that these issues always be resolved by “the highest judicatory in the nation,” The Federalist No. 81, at 487 (Alexander Hamilton) (Clinton Rossiter ed., 1961), as the Appellees urge here. Cf. James E. Pfander, Rethinking the Supreme Court’s Original Jurisdiction in State-Party Cases, 82 Calif. L.Rev. 555, 654 (1994) (rejecting the “dignified tribunal” justification for the Supreme Court’s original jurisdiction, and arguing that it was intended to provide, among other things, a forum for review of unconstitutional state laws in the absence of constitutionally established inferior federal courts). The propriety of naming a State official as a defendant in a district court should not vary with the identity of the plaintiff.
IV. The Present Case
Applying these principles to the present case, we conclude that the State of Connecticut is not required to bring this suit against the State of New York and that summary judgment should not have been granted. Of the two criteria we have identified for regarding a suit against State officers as a suit against a State for purposes of section 1251(a), Connecticut’s suit satisfies the first criterion but not the second criterion. The alleged injury was caused by actions of State officers specifically authorized by State law, but the suit does not implicate core sovereign interests. It is a traditional discrimination claim against State officers of the sort regularly litigated in district courts, and it is not within the Supreme Court’s exclusive jurisdiction.
Our dissenting colleague disagrees with our conclusion and contends that it disregards the plain meaning of section 1251 (a)’s phrase, “all controversies between two or more States.” However, since New York has not been sued and has elected not to intervene, the suit on its face is not within the plain meaning of section 1251(a). The issue is whether Connecticut’s suit, nominally brought against New York officers, should be considered a suit against a State for purposes of invoking the Supreme Court’s exclusive jurisdiction. That issue may be a matter for fair dispute, but our decision that the suit should not be considered a suit between States does not disregard the plain meaning of a statute whose terms are limited to such suits.7
*104The amici argue that because this suit implicates fishing rights, it is the sort of dispute between two sovereigns that must be heard in the original jurisdiction of the Supreme Court. With a dire reminder that the Supreme Court’s original jurisdiction is available for disputes that “would amount to casus belli if the States were fully sovereign,” Texas v. New Mexico, 462 U.S. 554, 571 n. 18, 103 S.Ct. 2558, 77 L.Ed.2d 1 (1983), the amici point to two cases concerning fishing rights that were decided by the Supreme Court exercising its original jurisdiction. In Louisiana v. Mississippi 202 U.S. 1, 26 S.Ct. 408, 50 L.Ed. 913 (1906), the Court adjudicated a maritime boundary dispute between the involved States. The controversy came to a head because the neighboring States had different regulations concerning the permissible methods of oyster harvesting, and each State was enforcing its regulations in areas over which the other State claimed to enjoy sovereignty. Id. at 9-11, 26 S.Ct. 408. The States assembled commissions to clearly identify and mark the boundaries between the two States with buoys, but that effort failed, and so the States brought a “friendly suit” in the Supreme Court. Id. at 11, 26 S.Ct. 408. In Washington v. Oregon, 211 U.S. 127, 29 S.Ct. 47, 53 L.Ed. 118 (1908), another boundary dispute case concerning the Columbia River, the Court noted that state fishery grant rights were implicated by the decision which State enjoyed sovereignty over a portion of the river. See id. at 136, 29 S.Ct. 47.
Both of these cases are distinguishable from the present case because they were paradigmatic boundary dispute cases. In neither one did the Supreme Court exercise its original jurisdiction simply because the subject matter concerned fishing rights. See Louisiana v. Mississippi, 202 U.S. at 33, 26 S.Ct. 408 (“It is apparent that the enforcement of the oyster legislation of the two States led to a conflict between the authorities of both, which involved a dispute as to the true boundary line.”). The present suit does not concern New York’s sovereign authority, versus that of another State, to regulate commercial lobstering in the restricted waters near Fishers Island, as a boundary dispute would. Nor does the present suit seek to establish a property right in, or equitable apportionment of, lobsters to the State of Connecticut or its citizens. Cf. Idaho v. Oregon, 444 U.S. 380, 385, 100 S.Ct. 616, 62 L.Ed.2d 564 (1980) (seeking equitable apportionment of migratory fish from downriver States). Rather, this suit challenges as unconstitutional the manner in which New York has exercised its unchallenged power to regulate its waters.
Conclusion
For all the reasons discussed above, we conclude that Connecticut may name the New York officers entrusted with enforcing an allegedly unconstitutional law as the sole defendants in a district court suit seeking only declaratory and injunctive relief. This suit does not implicate a core aspect of New York’s sovereignty, and seeks no relief that would require the State of New York to disburse funds from its treasury to the State of Connecticut. The State of New York is not a named party in this suit. This suit is not a “contr overs [y] between two or more States” within the meaning of 28 U.S.C. *105§ 1251(a). Because the federal question jurisdiction of the District Court has not been displaced by section 1251(a), we vacate the judgment and remand for further proceedings.

. At oral argument, we were informed that women who take lobsters commercially prefer the label “lobstermen.”


. At least two commentators appear to consider uncontroversial the position that a district court has jurisdiction over suits like the present one. See Ann Woolhandler & Michael G. Collins, State Standing, 81 Va. L.Rev. 387, 499 & n.452 (1995) (discussing the availability of forums alternative to the Supreme Court for controversies implicating the interests of two or more States).


. We agree with the dissent that Young is a limited doctrine, but we think the Supreme Court has emphasized its limitations to assure that the remedies permitted by Young are *101carefully circumscribed, see Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 102-03, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984), and that State sovereign immunity is preserved, see Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 281, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997) ("We must examine the effect of the Tribe's suit and its impact on these special sovereignty interests in order to decide whether the Ex Parte Young fiction is applicable.”). Neither concern is implicated by Connecticut’s pending lawsuit.


. We emphasize that, consistent with our analysis, supra, Part II, a plaintiff-State may name another State as a defendant even if it seeks no more relief than would be available against that other State's officers alone. In such a situation, jurisdiction would not exist in the lower federal courts.


. The Supreme Court’s decision not to exercise its exclusive jurisdiction does not create original jurisdiction in a federal district court between the same parties where none otherwise exists. See Mississippi v. Louisiana, 506 U.S. at 77-78, 113 S.Ct. 549.


.The dissent suggests that the concern for an available forum is less relevant in this case because of the pendency in the District Court of the Volovar suit by a private citizen, challenging the same statute that Connecticut challenges. But that concern should not depend on whether a-private citizen elects to file and pursue a lawsuit. If, as we believe, Connecticut is entitled to proceed in the District Court, it need not rely on the uncertain litigation steadfastness of a private citizen.


. We appreciate the dissent's contention that our decision can be viewed as an encroachment on the Supreme Court's prerogative to determine the scope of its exclusive original jurisdiction. But we believe our decision shows respect for the High Court by following what we understand to be its teachings to reach a result that reduces the need to petition the Court for leave to file cases that do not appear to meet its criteria for exercise of its exclusive jurisdiction. Our decision also avoids the risk that if such petitions are denied, a plaintiff-State that has brought a suit like the pending one will be left without any forum.
*104If our view of section 1251(a) is not shared by the Supreme Court, it may of course reject our view by granting review of this decision. See Taylor v. Atlantic Maritime Co., 181 F.2d 84, 85 (2d Cir.1950) (identifying availability of Supreme Court review by certiorari as sufficient reason for declining to certify question to Supreme Court under 28 U.S.C. § 1254(2)); see also Wisniewski v. United States, 353 U.S. 901, 902, 77 S.Ct. 633, 1 L.Ed.2d 658 (1957) (dismissing certification of question and emphasizing “task of a Court of Appeals to decide all properly presented cases coming before it”). Our decision frames the issue for the Court, if it wishes to grant review, but does not burden the Court with a series of petitions to invoke the Court’s original jurisdiction, a consequence of the dissent’s position.